NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KENNETH HILL,                                    No. 19-16759

                Plaintiff-Appellant,             D.C. No. 2:18-cv-01108-TLN-CKD

and
                                                 MEMORANDUM*
SHAWN KEVIN FROST, Sr.; et al.,

                Plaintiffs,

 v.

SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      California state prisoner Kenneth Hill appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs and safety. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915A(a). Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Hill’s action because Hill failed to

allege facts sufficient to show that defendants knew of and disregarded a

substantial risk to his health or safety. See Farmer v. Brennan, 511 U.S. 825, 834-

37 (1994); Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (“Vague and

conclusory allegations of official participation in civil rights violations are not

sufficient.” (citations omitted)).

      The district court did not abuse its discretion by denying Hill’s motions for a

preliminary injunction because Hill failed to demonstrate a likelihood of success

on the merits. See Jackson v. City & County of San Francisco, 746 F.3d 953, 958

(9th Cir. 2014) (setting forth standard of review and requirements for a preliminary

injunction).

      The district court did not abuse its discretion by denying Hill’s motion for

class certification because he did not establish numerosity, commonality, or

typicality. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (plaintiff

seeking class certification must affirmatively demonstrate their compliance with

Rule 23); Hawkins v. Comparet-Cassani, 251 F.3d 1230, 1237 (9th Cir. 2001)


                                           2                                     19-16759
(standard of review).

      The district court did not abuse its discretion in denying Hill’s motion for

appointment of counsel because Hill was able to articulate his claims and was

unlikely to succeed on the merits. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009) (setting forth standard of review and discussing factors to consider in

ruling on a motion to appoint counsel).

      We reject as meritless Hill’s contention that the district court erred by

striking his proposed first amended complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-16759